UNITED STATES DISTRICT COURT
                                 FOR THE DISTRICT OF COLUMBIA

                                                      )
                                                      )
IN RE: NAVY CHAPLAINCY                                )           Case No. 1:07-mc-269 (GK)
                                                      )
~~~~~~~~~~~~~~~~>

                                          MEMORANDUM OPINION


                                   Table of Contents
I • Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2
  A. The Navy Chaplain Corps . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3
  B. The Navy's Personnel System . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 4
  C. Plaintiffs' Claims . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 5
  D. Procedural Background . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 7
II. Legal Standard . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
  A. Standard of Review under Fed. R. Civ. P. 12(b) (1) .......... 9
  B. Standing . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 9
  C. Mootness . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 11
III. Analysis . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 12
  A. "As Applied" Challenges to Alleged Policies . . . . . . . . . . . . . . . 13
       1. Faith Group Accession Goals . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 13
       2. Staffing of CARE Boards . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 19
       3 . CARE Board Procedures . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2 O
       4. Former Alleged Recruiting Policy . . . . . . . . . . . . . . . . . . . . . . . . 21
       5. Alleged use of Faith Group Categories . . . . . . . . . . . . . . . . . . . 23
       6. Alleged Dual Systems of Discipline . . . . . . . . . . . . . . . . . . . . . . 23
       7. SECNAVINST 1730. 7C . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 26
       8. Alleged Policy of a General Protestant Service .......... 29
       9. Alleged Policy of Reserving Key Billets . . . . . . . . . . . . . . . . . 31
       10. Alleged Practices Concerning Recalls . . . . . . . . . . . . . . . . . . . 32
  B.     "As Applied" Challenges to Conditions of Chaplain Corps ... 34
  C. Challenges to Ad Hoc Actions . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 3 7
       1. Alleged Failure to Consider Prior Reports . . . . . . . . . . . . . . . 37

                                                      -   1   -
       2. Alleged Interference with Ministries .................... 41
       3. Alleged Interference with Prayer ........................ 43
      D. Portions of Claims of Specific Plaintiffs ................. 45
       1. Statute of Limitations .................................. 46
       2. Exhaustion of Administrative Remedies ................... 48
IV. Conclusion . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 52



         Plaintiffs are current and former Non-liturgical Protestant

chaplains in the United States Navy, their endorsing agencies, and

a fellowship of non-denominational Christian evangelical churches.

They bring this consolidated action against the Department of the

Navy      and      several        of      its      officials.          Plaintiffs           allege        that

Defendants            discriminated                against        Non-liturgical                Protestant

chaplains on the basis of their religion, maintained a culture of

denominational favoritism in the Navy, and infringed on their free

exercise and free speech rights.

         This matter is before the Court on Defendants'                                          Motion to

Dismiss         on      Jurisdictional               Grounds.          Upon        consideration              of

Defendants'          Motion       [Dkt.      No.    217],      Plaintiffs'           Opposition          [Dkt.

No. 229], Defendants' Reply [Dkt. No. 235], and the entire record

herein,       and for the reasons set forth below,                               Defendants' Motion

shall be granted in part and denied in part.

I .      BACKGROUND

         Only a brief recitation of the facts                                is necessary at this

time since the Court has familiarity with the extensive record in



                                                    - 2 -
the case,       which includes more than twenty written decisions by

Judge Ricardo Urbina when the case was assigned to him, by this

Court, and by the Court of Appeals.

        A.     The Navy Chaplain Corps

        The Navy employs a corps of chaplains                              ("Chaplain Corps" or

"CHC")       whose    mission      is     to      provide         for     the    free        exercise   of

religion by members               of    the Navy,               their dependents,              and other

authorized persons. In re England, 375 F.3d 1169, 1171 (D.C. Cir.

2004)    (citation omitted).              In accordance with this mission, Navy

chaplains provide religious education, counseling, and support to

sailors and Marines and advise commanders on religious, moral, and

ethical issues. Id.

        There are over 100 faith groups recognized by the Department

of Defense,          which the Navy has grouped into four                                "faith group

categories"          ( "FGCs")    consisting of:                 Roman Catholic,              Liturgical

Protestant, Non-liturgical Protestant, and Special Worship. In re

Navy     Chaplaincy,        697     F.3d         1171,      1173        (D.C.    Cir.         2012).    The

Liturgical           Protestant           category                consists         of         Protestant

denominations           that      trace          their          origins     to     the        Protestant

Reformation,          practice      infant            baptism,      and    follow        a    prescribed

liturgy;       it      includes         Lutheran,               Episcopal,        Methodist,            and

Presbyterian faiths.              In re England, 375 F.3d at 1172; Consolidated

Complaint       ("Consol.        Compl. 11   )    ,     6 (b)     [Dkt.    No.    134] .        The Non-

liturgical           Protestant         category            is      composed        of        Protestant


                                                  - 3 -
denominations that baptize at the "age of reason" and do not follow

a formal liturgy; it includes Baptist, Evangelical, Pentecostal,

Bible Church, and Charismatic faiths.                  In re England, 375 F.3d at

1172; Consol. Compl.        ~    6(c).   The Special Worship group includes

denominations not covered by the Protestant and Roman Catholic

categories; it includes Jewish, Hindu, Buddhist, Muslim, Jehovah's

Witness,     Christian      Science,       Mormon,          and    Unitarian    faiths.

Chaplaincy of Full Gospel Churches v. England, 454.F.3d 290, 295

n.3   (D.C. Cir. 2006); Consol. Compl.             ~   6 n.5.

      B.     The Navy's Personnel System

      Chaplains enter the Navy through a civilian clergy program or

a theological student program.            Consol.       Compl.      ~   44(c). The term

"accession"     refers      to    the    process       of       bringing   a   qualified

individual    into   the    Chaplain Corps         as       a   commissioned officer.

Thereafter, they are subject to the same personnel system as other

naval officers and must be selected for promotion in rank when the

needs of the service require.             In re England,             375 F. 3d at 1172

(citing 10 U.S.C.     §    611(a)). If an officer is considered but not

selected for a promotion,           he or she is said to have "failed of

selection"    ("FOS").      Chaplaincy of Full Gospel Churches, 454 F.3d

at 293. After failing of selection on two or more occasions, an

officer is subject to involuntary separation, known as "selective

early retirement."         See 10 U.S.C.     §   632(a)-(b). However, the Navy

may elect to continue an officer on active duty despite two or


                                         - 4 -
more failures of selection as its needs require. See 10 U.S.C.                         §

632 (c) (2).

      Each of these decisions regarding a naval officer's career -

promotion, selective early retirement, and continuation on active

duty - is made by a "selection board" composed of superior officers

who act pursuant to statute and regulations prescribed by the

Secretary of Defense. See 10 U.S.C.                §§    611, 612.

      c.        Plaintiffs' Claims

      Plaintiffs' Consolidated Complaint contains 18 Counts, many

of which contain various claims challenging current and historical

aspects of the CHC's personnel system. The following is a small

sampling of their claims.

      First,        they      contend    that      the    faith      group   categories

recognized by the Navy are discriminatory and arbitrary.                         Consol.

Comp 1.    ~~   33 - 38 .    In particular,     they claim that the categories

reflect neither religious demographics nor legitimate similarities

or differences among the worship traditions represented.

      Second, they allege that in the past (but not since at least

2002),     the     CHC      used   religious    quotas      to    apportion    chaplain

opportunities among various faith groups.                    Consol.    Compl.   ~~   33-

35. In particular, they allege that policies existed requiring one

or two Roman Catholic chaplains on selection boards, and that such

policies        were   designed     to   "stack"    selection board proceedings

against Non-liturgical candidates and in favor of Roman Catholic


                                          - 5 -
and     Liturgical      Protestant     chaplains          despite       their         allegedly

declining numbers         in the broader population.                  Consol.         Compl.    ~~

57(e)-(g). Defendants deny that such policies ever existed.

        Third,     Plaintiffs     challenge     a    number      of     facially        neutral

personnel practices         -     both current and historical                     -   that they

believe     have allowed religious            bias       to    infect    selection board

outcomes.    Plaintiffs claim that the practices,                        taken together,

"enable[]        each   board's    chaplains        to    ensure      that    a       particular

candidate will not be promoted, thus increasing the odds for their

preferred        (and discriminatory)     results."            In re Navy Chaplaincy,

738 F.3d 425, 428 (D.C. Cir. 2013).

        Plaintiffs also challenge a practice, which they concede has

not existed since 2002, in which "each selection candidate's three-

digit    'faith group       identifier'       code       was    prominently displayed

throughout       the    selection board process."               Consol.      Compl.       ~    86.

Plaintiffs contend this practice had no purpose other than "to

identify a candidate's faith group to the board" for purposes of

permitting the board members "to exercise their individual or faith

group prejudice for or against other chaplains or faith groups,

particularly against Non-liturgical chaplains." Id. ~ 87.

        Fourth and finally,          Plaintiffs          seek relief         relating         to a

variety of specific instances in which they allegedly suffered

discrimination and free exercise harm while serving in the Chaplain

Corps.    See~'          Addendum 1 to Consol. Compl. ~~ 12, 37, 41. These


                                        - 6 -
include occasions                 in which Plaintiffs claim to have been:                          (1)

retaliated against, criticized, and removed from their posts based

on     the     content           of   their     religious            teachings;        (2)    treated

differently from Liturgical chaplains with respect to disciplinary

issues       and     employment          benefits;       (3)    required       to    officiate      at

Liturgical          services;         and/ or    ( 4)   subjected        to    general       policies

that,        while        not     facially      discriminatory,           disfavored          certain

aspects of their worship traditions.                           See generally id. ~~ 1-65.

        D.      Procedural Background

        This consolidated case is composed of three cases filed by

the same counsel: Chaplaincy of Full Gospel Churches v. England,

Civ.    No.     99-2945           ("CFGC");     Adair v.        England,        Civ.    No.     00-566

("Adair");           and        Gibson    v.    Dep't     of     Navy,        Civ.     No.     06-1696

("Gibson") .

        CFGC and Adair were filed in this Court on November 5, 1999,

and     March      17,      2000,        respectively,         and    were     consolidated        for

pretrial purposes on September 26,                        2000       [Adair Dkt. No.          21]. On

April 28,          2006,        Plaintiffs'     counsel filed Gibson as a                     separate

putative class action in the Northern District of Florida,                                         and

that case was subsequently transferred to this District pursuant

to 28 U.S.C.          §    1404. See Mem. Order, dated August 17, 2006, at 1

[Gibson Dkt. No. 1]. On June 18, 2007, the Court consolidated all

three actions, concluding that they raised "substantially similar




                                                 - 7 -
constitutional challenges to the Navy Chaplaincy program." Mem.

Order, dated June 18, 2007, at 4 [Dkt. No. 11].

        Between    2002   and     2009,   the     parties     conducted     discovery,

interspersed with collateral litigation and three interlocutory

appeals to the D.C. Circuit. At this Court's request, on October

3, 2012, Plaintiffs filed a Consolidated Complaint [Dkt. No. 134]

comprised of all the claims at issue in the consolidated case.

        On September 4,         2014,   this Court denied Plaintiffs'             Motion

for Class Certification [Dkt. No. 192], and on September 26, 2014,

granted Defendants' Motion for Partial Summary Judgment on their

statute of       limitations defense         [Dkt.      No.   194] . At    the Court's

request,       the parties filed a Joint Status Report on October 24,

2014,    listing the remaining claims as well as those Plaintiffs

whose claims should be dismissed in their entirety [Dkt. No. 199].

On November 19,         2014,    Plaintiffs filed a Rule 54(b)              Motion for

Modification       or   Clarification       of    the    Court's    Partial       Summary

Judgment opinion [Dkt. No. 203]. The Court denied Plaintiffs' Rule

54(b) Motion on February 9, 2016 [Dkt. No. 237].

        On February 27, 2015, Defendants filed the present Motion to

Dismiss    on     Jurisdictional        Grounds    ("Motion")      [Dkt.    No.     217].

Plaintiffs filed their Opposition on August 3, 2015 ("Opp' n")                      [Dkt.

No.   229] ,    and Defendants filed their Reply on October 9,                       2015

("Reply") .




                                          - 8 -
II.    LEGAL STANDARD

       A.      Standard of Review under Fed. R. Civ. P. 12(b} (1)

       As    courts of        limited jurisdiction,             federal    courts possess

only those powers             specifically granted to             them by Congress or

directly by the U.S. Constitution. Kokkonen v. Guardian Life Ins.

Co.    of Am.,     511 U.S.         375,    377    (1994).    The plaintiff bears the

burden of establishing by a preponderance of the evidence that the

Court has subject matter jurisdiction to hear the case. See Shuler

v. United States, 531 F.3d 930, 932 (D.C. Cir. 2008). In deciding

whether to grant a motion to dismiss for lack of jurisdiction under

Rule     12 (b) (1),        the     court   must      "accept    all      of    the     factual

allegations        in       [the]     complaint       as     true [.]"    Jerome        Stevens

Pharmaceuticals, Inc. v. Food & Drug Admin., 402 F.3d 1249, 1253-54

(D.C. Cir. 2005)            (internal quotation marks omitted)                 (citing United

States v. Gaubert, 499 U.S. 315, 327 (1991)). "[W]here necessary,

the court may consider the complaint supplemented by undisputed

facts evidenced in the record,                    or the complaint supplemented by

undisputed facts plus the court's resolution of disputed facts."

See Herbert v. Nat'l Acad. Of Sciences,                       974 F.2d 192,           197   (D.C.

Cir. 1992).

       B.      Standing

       Article III of the Constitution limits the jurisdiction of

federal courts to certain "Cases" and "Controversies." See U.S.

Const.      art.   3,   §    2.   " [N] o principle is more fundamental to the


                                              - 9 -
judiciary' s        proper      role    in our     system of       government        than    the

constitutional limitation of federal-court jurisdiction to actual

cases or controversies." Clapper v. Amnesty Int'l USA, 133 S. Ct.

1138, 1146 (2013)           (quoting DaimlerChrysler Corp. v. Cuno, 547 U.S.

332,    341,        (2006)).      "One    element     of     the    case-or-controversy

requirement         is   that    plaintiffs        must    establish    that        they    have

standing       to   sue."      Id.     (internal     quotation marks          and    citation

omitted).

       " [T] he      irreducible         constitutional        minimum        of     standing

contains three elements. First, the plaintiff must have suffered

an injury in fact . . . which is (a) concrete and particularized,

and    (b)   actual      or     imminent,    not     conjectural       or hypothetical.

Second, there must be a causal connection between the injury and

the conduct complained of                           Third,    it must be likely,              as

opposed to merely speculative, that the injury will be redressed

by a favorable decision." Lujan v. Defenders of Wildlife, 504 U.S.

555,   560-61        (1992)      (internal    quotation       marks,     citations,          and

footnote omitted) .

       Plaintiffs        seeking       prospective        injunctive     or    declaratory

relief as to future acts must demonstrate that harm resulting from

such acts is "'actual or imminent, not conjectural or hypothetical

        . Past exposure to illegal conduct does not in itself show

a present case or controversy regarding injunctive relief . . . if

unaccompanied by any continuing, present adverse effects.'" City


                                            - 10 -
•.



     of Los Angeles v. Lyons, 461 U.S. 95, 102-03 (1983)                (quoting O'Shea

     v.    Littleton,     414 U.S.   488,     495-96    (1974)).   Past wrongs have a

     bearing on whether there is a real and immediate threat of future

     injury. Id.

            c.     Mootness

              "Simply stated, a case is moot when the issues presented are

     no longer live or the parties lack a legally cognizable interest

     in the outcome." County of Los Angeles v. Davis, 440 U.S. 625, 631

     (1979)      (quoting Powell v.      McCormack,       395 U.S.   486,    496   (1969))

     (internal quotation marks omitted).                The doctrine of mootness is

     premised       upon     the     notion      that     " [a]    federal    court      is

     constitutionally        forbidden      to   render    advisory opinions       or    'to

     decide questions that cannot affect the rights of litigants in the

     case before them.'        " Better Gov't Assoc. v. Dep't of State,                 780

     F.2d 86,     90-91    (D.C. Cir. 1986)       (quoting North Carolina v. Rice,

     404 U.S. 244, 246 (1971)).

            A defendant's voluntary cessation of a challenged practice

     moots a case only if the defendant shows that "(1)                      there is no

     reasonable expectation that the alleged violation will recur and

     (2)    'interim relief        or events     have     completely and     irrevocably

     eradicated the effects of the alleged violation.'" Reeve Aleutian

     Airways, Inc. v. United States, 889 F.2d 1139, 1142-43 (D.C. Cir.

     1989))      (quoting County of Los Angeles,             440 U.S.    at 631).       This

     burden "is a heavy one." Reeve Aleutian Airways, 889 F.2d at 1143.


                                              - 11 -
III. ANALYSIS

       Defendants address their challenges to Plaintiffs' remaining

claims in three categories, each of which mirror the categories in

the    Parties'   Joint   Status     Report    Identifying Remaining           Claims

filed with the       Court on October 14,           2014   [Dkt.    No.    199].   The

categories are:     (1) Plaintiffs' "as applied" challenges to alleged

Chaplain Corps personnel policies or practices;                    (2)    Plaintiffs'

"as applied"      challenges to alleged conditions of hostility and

bias   in the     Chaplain Corps;      and    (3)   Plaintiffs'      challenges to

alleged ad hoc actions against certain Plaintiffs. Mot. at 3. The

Court will address each category in turn.

       As an initial matter,         Plaintiff Chaplaincy of Full Gospel

Churches    ("CFGC")    did not respond to Defendants' Motion and has

therefore conceded these arguments.             See F.D.I.C. v. Bender,            127

F.3d 58, 67 (D.C. Cir. 1997). CFGC's counsel, who is also counsel

for AGC and       the   individual    Plaintiffs,      moved   to withdraw his

appearance as counsel for CFGC on March 19, 2015                   [Dkt. No. 220],

and this Court granted the motion the following day.                       See Order

Granting Motion to Withdraw [Dkt. No. 221]. No other counsel has

been entered on behalf of CFGC. Therefore, Defendants' Motion to

Dismiss is granted with regard to CFGC's claims.




                                      - 12 -
..

           A.    "As Applied" Challenges to Alleged Personnel Policies or
                 Practices

           Plaintiffs challenge several of the Navy's alleged policies

     or    practices    relating   to    accession,     personnel         management,

     promotions, and career transition. The Navy has not, at this time,

     moved to dismiss policies relating to aspects of the promotion and

     early retirement selection board process, but seeks dismissal of

     other claims for lack of standing and mootness,                as well as for

     being time-barred. Mot. at 7-8.

                 1.    Faith Group Accession Goals

           As mentioned previously, accession refers to the process by

     which an individual becomes a member of the Chaplain Corps.                 "The

     accession    process     includes     recruitment,        processing [,]     and

     swearing-in to     the military service."        Opp' n   at   34.    Plaintiffs

     allege that from 1986 until 2001 or 2002,            the Navy maintained a

     so-called "Thirds      Policy" 1 under which it       reserved thirty-five

     percent of chaplain accessions for Liturgical Protestants, thirty-

     five percent for "Non-liturgical faith groups," and thirty percent

     for   "Others,"   which included Catholics.       Mot.    at 35-36;      Consol.

     Compl. ,, 33, 35.




     1The Court dismissed Plaintiffs' claim regarding the Thirds Policy
     for lack of subject matter jurisdiction in 2014. See In re Navy
     Chapiaincy, No. 7-269, 2014 WL 4378781, at *6-9 (D.D.C. Sept. 4,
     2014) .

                                         - 13 -
         While Defendants dispute that such a policy ever existed,

they     argue    that     since    2001,     "the    Navy      has   accessed   chaplain

candidates on a best-qualified basis, without any consideration of

religious affiliation." Mot. at 8. Plaintiffs deny that the Navy's

current practice is faith neutral. Opp'n at 37. Plaintiffs contend

that the Navy's accession policy is unconstitutional because any

faith group or denominational goals are not based on the Navy's

"free exercise needs"              (the denominational make-up of the Navy's

service         members),     resulting          in    arbitrary         "denominational

preferences."       Consol.    Compl.       ~~    68-70.       Therefore,    according to

Plaintiffs,       "[t]he accession system is not narrowly tailored to

achieve the CHC's constitutional purpose and is nothing more than

a federal jobs program for clergy." Id.                    ~   70.

         First, Defendants argue that every individual Plaintiff has

successfully accessed into the CHC,                   and therefore not a single

Plaintiff has           suffered an injury due             to the     alleged accession

policy. Without an injury,             there cannot be standing to challenge

the alleged policy.          Mot.    at 9.       Plaintiffs do not deny that the

individual Plaintiffs were not harmed directly by the policy. See

Opp' n     at     41.     Rather,     Plaintiffs           argue      that    "the   CHC' s

denominational preference produces twin messages of preference and

prejudice" and argue that the policies are "part of the culture of

prejudice." Id.




                                            - 14 -
        This argument does not suffice to show injury or standing.

Plaintiffs do not show how the alleged messages of preference and

prejudice cause injury that is "(a) concrete and particularized,

and   (b)    actual      or    imminent,       not    conjectural or hypothetical."

Lujan, 504 U.S. at 560-61. Plaintiffs' allegation of a culture of

prejudice and bias is a separate claim and will be analyzed later

in this Opinion. See infra, Section III.B.

        Second, Defendants argue that the organizational Plaintiffs

CFGC and Association of Gospel Churches ( "AGC") fail to demonstrate

standing,         either      on    their    own    behalf   or    in    a   representative

capacity. See Mot. at 11-15. An organization may have standing to

bring    a   cause       of    action       on either    its   own behalf         (sometimes

referred to as           "organizational standing")                or on behalf of        its

members ("associational standing"). Warth v. Seldin, 422 U.S. 490,

511   (1975);      People for the Ethical Treatment of Animals v. U.S.

Dep't of Agric., 797 F.3d 1087, 1099 (D.C. Cir. 2015).

        For an organization to have standing on its own behalf,                            it

must meet the standard requirements of injury-in-fact, causation,

and redressability. Havens Realty Corp. v. Coleman, 455 U.S. 363,

379     (1982).     In     other     words,     the    Court      must   ask    whether   the

organization itself has                 "alleged such a        personal stake in the

outcome      of    the     controversy as           to warrant      [its]      invocation of

federal-court        jurisdiction."           Id.     (internal     quotation marks and

citations omitted).                "A conflict between the defendant's conduct


                                              - 15 -
and     the   organization's                objectives       is   not   enough   to    establish

standing;           the        organization           must   allege     that     discrete      and

programmatic concerns are directly [a]ffected by the defendant's

conduct." CFGC, No. 99-2945, Memorandum Opinion at 8 [Dkt. No. 30]

(citing Nat'l Treasury Emp. Union v. United States, 101 F.3d 1423

(D.C.     Cir.          1996).       The   asserted      injury must      be     "concrete     and

demonstrable," rather than "simply a setback to the organization's

abstract social interests." Havens Realty Corp., 455 U.S. at 379.

        AGC asserts that it has standing because CHC's "policies and

practices which reject AGC candidates                             (and also impact        []   AGC

promotions          .      .)        impair and in fact preclude AGC's ability to

represent its member churches to the military, causing injury to

AGC."    Opp'n at              39.    "AGC's mission is           to represent        its member

churches       to        the     military        by    seeking    and   endorsing      qualified

candidates to the chaplaincy and supporting them in their continued

representation once they are on active duty or in the reserves."

Opp'n at 38-39.

        In 2000,          Judge June Green ruled in CFGC                    (which was later

consolidated with Adair and Gibson to form the present case) that

CFGC did not have standing on its own behalf. CFGC Mem. Op at 10.

CFGC had characterized its primary function as the sponsorship of

clergy.       Id.       CFGC also          claimed that       it had to        "divert sizable

resources        to      minimize          the   effects     of   the   Defendants'      alleged

discrimination,                becoming a        counselor and employment agency for


                                                  - 16 -
CFGC Navy chaplains." Id.                at 9.       The Court found that providing

such assistance to the chaplains was tangential to CFGC's primary

function and that Defendants' alleged discriminatory activity was

"not    at     'loggerheads'          with   the      group's    mission."      Id.   at     10.

Therefore, the Court concluded that CFGC had not suffered injury

in fact. Id.

       Plaintiffs have not shown how AGC is different from CFGC, nor

have they explained why this Court's prior holding is not also

applicable to AGC. AGC's only attempt to distinguish itself from

CFGC is its claim that CFGC did not name specific candidates who

were rejected, while AGC has. Opp'n at 40. This distinction does

not    touch    on   the    core        dispute:       whether     AGC' s    "discrete       and

programmatic concerns are directly                      [a] ffected by"       CHC' s alleged

discrimination.           CFGC        Mem.     Op.     at   8.     Consequently,           AGC's

identification       of    specific          members     who     were    rejected     is    more

appropriately considered in the associational standing analysis.

For these reasons, the Court finds that AGC does not have standing

to sue on its own behalf.

       An organization has associational standing when:                             "(1)    'its

members would otherwise have standing to sue in their own right;'

(2)    'the     interests        it    seeks     to    protect     are      germane   to     the

organization's purpose;' and (3)                     'neither the claim asserted nor

the    relief    requested        requires       the    participation of         individual

members in the lawsuit.'" Ctr.                   for Sustainable Econ. v. Jewell,


                                             - 17 -
779 F.3d 588,       596   (D.C.    Cir.   2015)     (quoting Hunt v. Wash. State

Apple Adver. Comm'n, 432 U.S. 333, 343                  (1977)). Defendants argue

that CFGC and AGC fail to satisfy the first and third prongs.

      Defendants contend that AGC has failed to identify "at least

one specifically-identified member" who has suffered an injury-

in-fact. Mot. at 14         (quoting American Chemistry Council v. Dep't

of   Transportation,       468     F.3d 810,       820-21   (D.C.    Cir.   2007)).    In

response,     Plaintiffs submit the Declaration of Captain Steven D.

Brown, the current President of AGC ("Brown Deel.") , Dkt. No. 227-

16, who identifies several individuals that AGC endorsed but were

rejected      by   CHC.   See     e.g.,   Brown Deel.       ~   11   (discussing      the

unsuccessful applications of Isaac Toliver and James Block) .

      Although Plaintiffs have identified certain individuals who

were unsuccessful in their applications to join the Chaplain Corps,

at no point does the Brown Declaration or the Opposition allege

that the individuals were unsuccessful as a result of the alleged

faith group accession policies that are at issue. Therefore, while

Plaintiffs have shown that the individuals they identify may have

suffered an injury, they have not alleged causation sufficient for

the Court to find that the individuals would have standing in their

own right. AGC fails to satisfy the first prong of associational

standing. 2



2 Because the Court finds that AGC lacks associational standing
due to the first prong of the test -- "its members would otherwise

                                          - 18 -
       For the aforementioned reasons, the Court holds that neither

the individual Plaintiffs nor the organizational Plaintiffs have

standing to challenge the Navy's faith group accession goals.

              2.     Staffing of CARE Boards

       Count 2 of the Consolidated Complaint alleges that the Navy

had    "an    unconstitutional        religious     hierarchy       and    preference

system" which it implemented through denominational and FGC goals.

Consol. Compl.       ~~   40-63. One sub-allegation of Count 2 is that the

Navy   used    "a    set   of    favored   denominations      for    its    [Chaplain

Appointment Recall and Eligibility ("CARE")] Board memberships who

tended to approve those most like themselves and reject or limit

those not like themselves." Id.            ~   44(g).

       Insofar as     the~      44(g) claim is limited to the period of the

alleged Thirds Policy,           Defendants argue this claim is moot and

should also be dismissed for lack of standing. Mot. at 16. Should

the scope of the claim be construed to apply post-2001, Defendants

also argue that it should be dismissed for lack of standing, as

neither      the    individual     Plaintiffs     nor   the   organizations      have



have standing to sue in their own right" -- it need not reach the
third prong - - "neither the claim asserted nor the relief requested
requires the participation of individual members in the lawsuit."
The Court does note, however, that Plaintiffs' only response to
Defendants' challenge relative to the third prong was to summarily
state that"' [n]either the claim asserted nor the relief requested
requires the participation' of either AGC candidates or chaplains
in this lawsuit." Opp' n at 41. By failing to address the substance
of Defendants' contentions, Plaintiffs have conceded Defendants'
argument that AGC fails to satisfy the third prong.

                                       - 19 -
standing.      Id.   Plaintiffs fail to reply to either of Defendants'

mootness or standing arguments, and have therefore conceded them.

Accordingly, the claim associated                  with~     44(g) is dismissed.

              3.       CARE Board Procedures

        Counts 3 and 4 of the Consolidated Complaint challenge, inter

alia, the procedures employed by the CARE Boards. Consol. Compl.

~~     71,    81-84.       These      procedures       allegedly         "grant     unlimited

discretionary power to chaplains with no accountability and no

effective guarantees             [that]     the power will be used for neutral,

secular and non-ideological purposes."                       Id.    ~   82.   To the extent

this claim is applicable to the time period of the alleged Thirds

Policy,      Defendants argue that the claim fails for mootness and

lack    of    standing,         and    to    the    extent     it       applies    post-2001,

Defendants       argue     it    fails      for    lack of     standing.         Mot.   at   1 7.

Defendants' lack of standing argument mirrors its prior arguments

in Sections A.l and A.2,               namely that individual plaintiffs lack

any     injury       and    organizational            plaintiffs          lack     direct     or

representational standing. Id.

       Plaintiffs fail to respond to Defendants' arguments and the

Court finds that they have been conceded.                           Therefore,      the Court

dismisses Plaintiffs' claim regarding CARE Board policies found in

Counts 3 and 4.




                                             - 20 -
             4.        Former Alleged Recruiting Policy

        Count 15 of the Consolidated Complaint challenges an alleged

recruiting policy under which chaplains were required to speak

positively about the Chaplain Corps. See Consol. Compl.                                 ~~   207-

1 7.   Plaintiffs allege          that      the policy was                implemented via two

directives issued in 2001.                  Id.        ~   212.    Plaintiffs refer to the

policy as a        "former policy" and discuss it in the past tense,

although Plaintiffs do not state when the policy ceased to be in

effect. Id.       ~~   207-217. Plaintiffs allege that the purpose of the

policy      was        to     "maintain            the        current        irrational       and

disproportionate            chaplain     imbalance                which    plaintiffs     allege

constitutes        an       endorsement           of       religion        forbidden    by    the

Establishment          Clause,"       and     in           addition,       that    it   censored

Plaintiffs' speech. Id.           ~~   213(b), 216.

        Defendants argue that Plaintiffs have failed to identify a

single plaintiff who has ever been affected or injured by the

alleged policy, or how this Court could redress such an injury,

and that as a result, Plaintiffs lack standing. Mot. at 18-19. In

response, Plaintiffs fail to identify any specific Plaintiffs who

were harmed by the             al.leged policy.               Instead,      Plaintiffs argue,

without citation, that "[i]t is Black Letter Law a plaintiff need

not wait until he is injured to challenge a policy unconstitutional

on its face." Opp'n at 42. This is directly contrary to Supreme

Court    precedent          stating    that        "the       irreducible         constitutional


                                             - 21 -
minimum of     standing contains          three     elements,"       where   the    first

element is an "injury in fact                      . which is     (a)    concrete and

particularized,    and    (b)      actual or imminent,         not conjectural or

hypothetical."    Lujan,        504    U.S.   at    560-61    (internal      quotation

marks, citations, and footnote omitted).

      Plaintiffs also posit that if any "CHC policy violates the

Establishment Clause and a plaintiff is subject to that policy,

their Establishment Clause rights have been violated," Opp' n at

42, apparently suggesting that injury is automatic if a plaintiff

is subject to an allegedly unconstitutional policy.                          Plaintiffs

rely on Chaplaincy of Full Gospel Churches v. England ("CFGC") in

support of this theory.            454 F.3d 290,      304    (D.C.    Cir.   2006).    In

that case though, our Court of Appeals was discussing irreparable

injury   for   purposes       of      preliminary    injunction         analysis,     not

standing.    Indeed,    the Court of Appeals commented in a                    footnote

that the "conclusion presupposes                   . that the party has standing

to allege such a violation." Id. at 304 n.8.

      Plaintiffs have failed to identify any plaintiffs who were

injured by this alleged policy and to identify any injuries that

were suffered. In addition, Plaintiffs have failed to respond to

Defendants'    redressability argument.             Accordingly,        Plaintiffs do

not   have   standing    to     challenge     the    alleged     recruiting        policy

requiring chaplains to speak positively of the Chaplain Corps and

their claim is dismissed for lack of jurisdiction.


                                         - 22 -
              5.      Alleged Use of Faith Group Categories in Personnel
                      Management and Staffing Decisions

      In   Count       1   of     the   Consolidated          Complaint,          Plaintiffs

challenge the Navy's categorization of Faith Group Categories.

Plaintiffs allege that the parameters of the FGCs,                             in which the

Roman Catholic         FGC has     only one denomination while                    the     "Non-

Liturgical         Protestant"      FGC     contains          a        wide    spectrum      of

denominations, are arbitrary and capricious. Consol. Compl.                               ~ 36.

The   classification        allegedly      facilitates             religious      favoritism

toward some groups and "hides the CHC' s                      bias against the Non-

liturgical faith groups            (and other conservative liturgical faith

groups)       in     accessions,        promotions,           career          opportunities,

assignments, and retentions." Id.             ~    37.

      Defendants argue that Plaintiffs have not shown that they

have standing to challenge the FGCs because they have demonstrated

neither injury nor redressability. Mot. at 20. Plaintiffs respond

that the Court has jurisdiction over the challenge, but fail to

explain    why,      omitting     any   discussion       of       standing,      injury,     or

redressability. Plaintiffs have again conceded this argument and

the   Court        finds   that    they    lack     standing            to    challenge     the

categorization and use of FGCs.

              6.      Alleged   Dual         Systems              of     Discipline         and
                      Administration

      Count 7 of the Consolidated Complaint alleges that the Navy

has created an unconstitutional culture of hostility toward Non-


                                          - 23 -
liturgical chaplains. Consol. Compl.                ~~   141-152. In furtherance of

that culture, Plaintiffs allege that the Navy has established two

systems of discipline: one for Liturgical traditions and a second,

harsher system for Non-liturgical traditions.                   Id.     ~   148.    In the

Consolidated          Complaint,      Plaintiffs     provide    three       examples      of

individual Plaintiffs who were harmed by the alleged dual systems

of discipline.         Id.    ~   148(a)-(c)     (discussing claims of plaintiffs

Thompson, Tostenson, and Klappert) .

        Defendants argue that the claims of the three Plaintiffs who

have alleged harm under the dual-disciplinary systems are time-

barred,          and that Plaintiffs also lack standing.              This Court has

previously held that the six-year statute of limitations of 28

u.s.c.       §    2401(a)    is applicable in this case and has asked the

parties to submit a list of individuals whose claims, as a result,

are time-barred. See In re Navy Chaplaincy, F. Supp. 3d 249 (D.D.C.

2014)    (Memorandum Opinion granting Defendants' Motion for Partial

Summary Judgment) .

        On       October    24,    2014,   the    Parties    submitted       a     list   of

individual Plaintiffs whose claims should be dismissed. See Dkt.

No. 199. Plaintiffs Thompson and Tostenson, who were part of the

Gibson case filed in 2006, were on that list, and Plaintiffs have

offered no argument that their claims are not time-barred. While

Plaintiff Klappert was not included on that list, all activities

relating to him that are alleged in the Consolidated Complaint


                                           - 24 -
appear to have occurred before April 28,                       2000,     the statute of

limitations cut-off for the Gibson plaintiffs.                          Defendants argue

that Klappert's dual-disciplinary-systems claim is therefore time-

barred, and Plaintiffs do not dispute it.

       In their Opposition, Plaintiffs mention four other individual

Plaintiffs who allegedly suffered harm under the dual-disciplinary

system.   Opp'n at        43-44.     However,        nothing    in      the    Consolidated

Complaint      suggests      that    these    Plaintiffs       ever      encountered the

Navy's disciplinary system nor do Plaintiffs specify any injury-

in-fact suffered by these individuals.                     Id. at 44. The only harm

discussed is that Liturgical and Catholic chaplains, who had been

disciplined      in    the   past     for    reasons       unrelated      to    Plaintiffs,

retaliated against Plaintiffs due to their religion. Id. Such harm

flows from retaliation, not the Navy's disciplinary system.

       In sum, there are no remaining Plaintiffs who claim to have

been   injured under         the    alleged dual-disciplinary                  systems.    The

claims    of    the    three       individual        Plaintiffs      mentioned        in   the

Consolidated      Complaint          are     time-barred,         and     the     remaining

Plaintiffs      have    fai'led     to     allege    any    injury      for    purposes     of

standing. In addition, Defendants argue that Plaintiffs have not

satisfied the causation and redressability prongs of standing, and

Plaintiffs failed to respond to this argument in their Opposition,

thereby     conceding        it.    See     Mot.     at    23-24;     Opp'n      at   43-44.




                                            - 25 -
Plaintiffs' claims regarding an unconstitutional dual-disciplinary

system are dismissed.

             7.    SECNAVINST 1730.7C

       Count 9 of the Consolidated Complaint alleges that Secretary

of the Navy Instruction 1730.7C ("SECNAVINST 1730.7C"), which was

issued on February 21,           2006,    "unconstitutionally established a

Navy religion by defining acceptable and unacceptable religious

words and concepts for chaplains to speak at ceremonies or other

public   events."      Consol.    Compl.     ~    167.     SECNAVINST   1730. 7C was

rescinded and replaced by SECNAVINST 1730.7B in August 2006, and

SECNAVINST        1730.7B        has       since          been      superseded       by

SECNAVINST 1730.7D. See Mot. at 25.

       Defendants argue that no remaining Plaintiffs claim to have

been   injured    by    SECNAVINST       1730.7C,        and    therefore   none   have

standing to challenge it. Id. In addition, Defendants argue that

any claims for prospective relief are moot, as the policy has not

been in effect for almost ten years. Id.

       In response to the Navy's argument,                     Plaintiffs state that

numerous   individual       Plaintiffs,      including          chaplains   De   Marco,

Rush, Stewart, Thyrion, and Wilder, have reported "being penalized

by the CHC's underlying hostility to Plaintiffs' religious speech

which 1730.7C formalized          as     an official policy."           Opp'n at 45.

Because the Parties have already agreed that Thyrion's claims are

time-barred,      the Court need not consider them here.                    See Joint


                                         - 26 -
Status    Report   Identifying     Remaining     Claims   and   Individual

Plaintiffs Whose Claims Should Be Dismissed at 5 [Dkt. No. 199).

      Plaintiffs' opposition suffers from a logical flaw:         Even if

SECNAVINST 1730. 7C    supported this       hostility toward Plaintiffs'

religious speech, it does not logically follow that therefore all

harm suffered as a result of hostility toward religious speech was

also a    result of SECNAVINST 1 73 O. 7C.     Contentions that the Navy

interfered with the above named chaplains'          religious speech are

not sufficient to show injury as a result of SECNAVINST 1730.7C.

Plaintiffs have not stated that any of the chaplains were harmed

by SECNAVINST 1730.7C, and indeed the facts suggest that most of

them had already separated from the Navy at the time of SECNAVINST

1730.7C's implementation. See e.g., Consol. Compl., Addendum 1 ~

49 (Rush joined Air Force Reserve in 1996); Id. ~ 61 (Wilder non-

selected in 1999 and 2000 and was forced to retire due to failure

of selections); Id.    ~   10 (suggesting De Marco retired in or around

1998) .

      AGC also challenges,     "on behalf of its chaplains, the Navy's

failure   to provide effective guarantees the policy will not be

reinstituted." Opp'n at 45. AGC fails to show that it has standing

in its own right or that its members have standing so as to provide

a foundation for representational standing.

      Plaintiffs also state that the Navy has failed to meet the

criteria for the voluntary cessation doctrine, but do not explain


                                   - 27 -
how or why. Voluntary cessation of a challenged practice moots a

case only if     (1)   "there is no reasonable expectation .                  . that

the alleged violation will            recur,"     and   ( 2)    "interim relief or

events have completely and irrevocably eradicated the effects· of

the alleged violation." Larsen v. U.S. Navy, 525 F.3d 1, 4 (D.C.

Cir. 2008)   (quoting Los Angeles County v. Davis, 440 U.S. 625, 631

(1979)).

     Plaintiffs do not allege that the Navy is even likely to

consider reinstatement of SECNAVINST 1730.7C. "[T]he mere power to

reenact a challenged [policy]          is not a sufficient basis on which

a court can conclude that a reasonable expectation of recurrence

exists.    Rather,     there   must    be    evidence          indicating   that   the

challenged    [policy]    likely      will   be    reenacted."        Id.   (emphasis

added)    (quoting Nat'l Black Police Ass'n v. District of Columbia,

108 F.3d 346,    349    (D.C. Cir. 1997)). Plaintiffs have offered no

such evidence.

     With regard to the second prong of the test, Plaintiffs have

alleged no ongoing effects of SECNAVINST 1730.7C. AGC challenges

the Navy's failure to provide a guarantee that the policy will not

be reinstated, but an injunction or order by this Court declaring

SECNAVINST 1730.7C illegal "would accomplish nothing--amounting to

exactly the type of advisory opinion Article III prohibits." Id.

Larsen prohibits such an advisory declaration.




                                      - 28 -
\~.




              For     the    foregoing   reasons,      the     Court    concludes    that

      Plaintiffs lack standing to challenge SECNAVINST 1730.7C and also

      finds the Plaintiffs' SECNAVINST 1730.7C claims to be moot.

                      8.    Alleged Policy        Requiring    a   "General    Protestant
                            Service"

             Count 10 of the Consolidated Complaint alleges that "the Navy

      has historically tried to establish[]               a de facto liturgical or

      'high church'         'General Protestant' religion," in violation of the

      First Amendment of the United States Constitution. Consol. Compl.

      ~    173.     Plaintiffs allege that the Navy had a policy mandating

      liturgical "General Protestant" services, to the detriment of Non-

      liturgical personnel. Id.

             Defendants argue that this claim fails for lack of standing.

      Mot. at 26-30. In addition, Defendants also argue that the factual

      allegations fail to suggest that a policy existed,                      and instead

      reflect situation-specific decisions by Navy command. Id. 26-27.

      Plaintiffs do not contend that the Navy promulgated an official

      policy. Instead, they allege that the facts,                 taken together, are

      indicative of a de facto policy.               Consol.   Compl.   ~   173. Whether

      such an unofficial policy exists is an issue of fact. In a motion

      to dismiss, the Court must "accept all of the factual allegations

      in    [the]    complaint as    true [.] "    Jerome Stevens Pharmaceuticals,

      Inc. v. Food & Drug Admin., 402 F.3d 1249, 1253-54 (D.C. Cir. 2005)




                                            - 29 -
    (internal     quotation        marks       omitted)      (citing    United      States    v.

Gaubert, 499 U.S. 315, 327 (1991)).

        Defendants state that no Plaintiff alleges any actual injury

attributable to the alleged policy, and therefore Plaintiffs lack

standing. Id. at 27. Plaintiffs state that the injury occurs when

a chaplain is forced to conduct a service contrary to his theology,

in violation of the First Amendment. Opp'n at 45. Plaintiffs also

provide         examples of        two chaplains           who    suffered adverse        career

consequences,         one     as    a        result   of    his    refusal    to    perform    a

Liturgical service and the other as a result of "his emphasis on

Christ.    /1
                Id. at 45-46. Defendants do not deny the injuries as such,

but focus on their contention that no policy existed. The Court

finds that Plaintiffs have sufficiently establishing an injury for

purposes of standing. 3

        Defendants      also        argue        that      Plaintiffs      have     not    shown

redressability for this claim. Specifically, Defendants state that

Plaintiffs allege            "no adverse action that might conceivably be

redressed through an award of remedial relief,                             and there is no

basis     for prospective           relief       on these         allegations      given their

command-specific            nature.     /1
                                              Mot.    at   29-30.    The     latter   half    of


3 Defendants state that the specific incidents underlying the
claims of three of the Plaintiffs - Belt, Wilder, and Bailey -
occurred outside of the applicable limitations period. Mot. at 29.
Plaintiffs do not refute it and have therefore conceded this
argument. Accordingly, the Count 10 claims of Plaintiffs Belt,
Wilder, and Bailey are dismissed.

                                                - 30 -
Defendants' argument relies on a finding that the alleged actions

are command-specific, rather than indicative of Navy policy, which

is a factual finding ill-suited for a motion to dismiss.

      Despite     the   weakness    of   Defendants'        argument,    Plaintiffs

provide     the   Court with no guidance as            to what     relief,   either

prospective or remedial, could address their claim. The entirety

of   Plaintiffs'    redressability response            is   that   the   "Court can

provide a remedy to those injured by their Liturgical superiors or

the CHC' s    indifference."       Opp' n at     46.   Such an assertion lacks

specificity and is too general to establish redressability.                     For

the foregoing reasons, the Court finds that, although Plaintiffs

have shown an injury-in-fact, they have not shown redressability

and therefore do not have standing to challenge the alleged policy

requiring a Protestant service.

             9.    Alleged Policy of Reserving Key Billets for other
                   Faith Group Categories

      Count 2 of the Consolidated Complaint contains several sub-

claims, including the claim that the Navy had a policy and practice

of reserving "key" billets - defined by Plaintiffs as the 15 key

decision-making positions - for Protestant and Catholic chaplains.

Consol. Compl.     ~~   54-63; see also Capt. Larry Ellis Memorandum to

Chief of Chaplains,       January 25,      1995    ("Ellis Report")       [Dkt. No.

135-14] .




                                      .., 31 -
       Defendants argue that Plaintiffs have provided no evidence

supporting the existence of a policy. Mot. at 30. Defendants also

argue that this claim fails for lack of standing, as Plaintiffs

have    shown           neither      injury-in-fact         nor     redressability.        Id.

Plaintiffs have not identified any chaplains who were eligible for

the    key billets but were denied the positions,                            nor have     they

explained how the               Court    could provide prospective or remedial

relief. Id. at 33-34.

       Plaintiffs             failed    to     respond      to     Defendants'        standing

arguments,          and       have     therefore       conceded      them.        Accordingly,

Plaintiffs' claim challenging an alleged Navy policy reserving key

billets for certain faith groups is dismissed for lack of standing.

               10.       Alleged Practices Concerning the Recall of Certain
                         Chaplains

       Count        5     challenges         the   Navy's        alleged     policy     giving

preference to Catholics and Liturgical chaplains when selecting

Navy Reserve chaplains for recall. Consol. Compl.                            ~~    123-31; see

also   id.     ~~       46,   101    (similar claims        interspersed in Counts           2

and 4). Defendants deny that such a policy or pattern ever existed,

noting that Plaintiffs identify only four such recalls. Mot. at

35. Defendants also contend that Plaintiffs have not shown injury

as a result of the recalls or the recall policy,                             nor have they

shown redressability.




                                              - 32 -
                \


        Defendants       state     that   none     of    the   remaining    forty-one

Plaintiffs have alleged that he or she has suffered harm from the

recall of a Roman Catholic or Liturgical chaplain from Reserve

duty. Id. at 36. To the extent that Plaintiffs might allege that

the harm results from a message of preference, Defendants argue

that our Court of Appeals' decision in 2008 has foreclosed such an

argument.       Id. at 37     (citing In re Navy Chaplaincy,             534 F.3d 756

(D.C.    Cir.       2008)).   In   that   case,    the   Court   held that     such a

message,    unaccompanied by actual employment discrimination,                       was

insufficient to satisfy the injury-in-fact element of standing. In

re Navy Chaplaincy, 534 F.3d at 760, 762-65.

        Plaintiffs respond that Defendants' act of "admitting there

was some impact                  admits there was an injury.        /1
                                                                         Opp' n at 47.

Plaintiffs provide no citation for the proposition that impact is

akin to injury.          The test for standing requires an injury,                   not

merely an impact. See Lujan, 504 U.S. at 560-61. Plaintiffs argue

that there is no de minimis exception to the Establishment Clause,

see id, at 46, but Defendants are not arguing that the injury is

de minimis - they are arguing that there is no injury at all.

        Plaintiffs point to Commander Lyle, a Catholic, as an example

of an illegal recall, stating that his recall has affected numerous

promotion opportunities since 2001 and has been "a barrier to being

able to compete for the legally available authorizations.                       /1
                                                                                     Id.

at 47.    Even so,       Plaintiffs fail to identify a            single plaintiff


                                          - 33 -
whose promotion or recall opportunities were affected by Commander

Lyle's recall.       Plaintiffs point to recalled Captains Vieira            (a

Liturgical Protestant) and Rock (a Catholic) as "notorious career

destroyers," but do not allege harm stemming from their recall,

let alone which Plaintiffs were harmed. Id. That Vieira and Rock

allegedly used their command positions to harm Plaintiffs does not

mean that the very act of recalling Vieira and Rock caused injury.

     In addition to their injury argument, Defendants argue that

Plaintiffs have failed to show how this Court could redress any

injury they might have suffered. Plaintiffs' only response is that

this Court "can devise a remedy to make Plaintiffs affected by

Recalls whole." Opp'n at 47. As previously discussed, such cursory

statements     are    not   sufficient    to      establish   redressability.

Accordingly,    the Court finds that Plaintiffs have not satisfied

the injury-in-fact or redressability prongs of standing.

     B.      "As Applied" Challenges to Conditions of the Chaplain
             Corps.

     Counts 7 and 8 of the Consolidated Complaint allege that the

Navy has a culture of bias and hostility toward Non-liturgical

chaplains. 4 Consol. Compl.     ~~   141-52 (Count 7), 153-64 (Count 8).

Defendants     allege    that   these    counts     are   broad,   vague,   and



4 Defendants addressed the alleged culture of bias and the alleged
culture of hostility claims separately, but Plaintiffs responded
to the claims jointly. Given the similarity of the claims,
Defendants' arguments, and Plaintiffs' opposition, the Court will
address them jointly as well.

                                     - 34 -
conclusory,    and    are    not    limited        to   a     single    "transaction    or

occurrence" - -or even a       set of transactions and occurrences- -as

required by Federal Rule of Civil Procedure lO(b). Mot. at 38. As

a result of the Counts' conclusory nature and Plaintiffs' failure

to allege discrete actions or policies, Defendants also argue that

Plaintiffs'    allegations         do    not    satisfy       the    injury-in-fact    and

redressability requirements of standing. Id.

      The thrust of Defendants' argument is that no Plaintiff can

establish that he or she sustained any injury as a result of the

alleged culture of bias and hostility, rather than as a result of

a   more   specific     action      or    policy.        Id.    39-40.     For    example,

Defendants    contend       that    a    chaplain       who    was     non-selected     for

promotion would not be injured by an alleged culture of bias, but

by the decision of the selection board. And a chaplain who suffered

retaliation by a supervisor would not be injured by a culture of

hostility, but by the actions of the supervisor. Id. at 40.

      Plaintiffs respond by outlining instances of alleged harms

against    plaintiffs    and other         individuals,             such as:     "religious

persecution    and      oppression             from     CAPT     Buchmiller"       against

chaplains, congregants, civilian volunteers, and chapel workers;

a "racially biased, career ending fitness report" against a non-

Plaintif f individual; the allegation that Captain Young "destroyed

the careers of all evangelicals while unabashedly promoting and

advancing his fellow Catholic chaplains at the expense of                             [four


                                          - 35 -
Plaintiffs]"; and instances of retaliation. See Opp' n at 51-52.

While     these    instances    of   alleged     harm,   if     true,     might   be

problematic, Plaintiffs fail to show how and what harms stem from

the Navy's "culture." In other words, Plaintiffs do not identify

injuries-in-fact that are a            result of the amorphous           "culture,"

rather than specific actions.

        Plaintiffs also fail to specify what remedies the Court could

provide to any injuries resulting from the alleged cultures of

bias     and     hostility.    Defendants       argue    that    an      injunction

prohibiting the continuation of a culture of bias or a declaratory

judgment finding such a culture to be unconstitutional would be

too vague and ill-defined to provide a remedy.                  Mot.    at 40,    43.

Plaintiffs'       only responses are two general statements that "[a]

court can remedy Plaintiffs [']           injuries and harms,           and protect

AGC's future chaplains from such abuse," Opp'n at 53, and that the

"Complaint describes Plaintiffs' injuries by this culture and the

court can provide a remedy." Opp'n at 55. Such responses offer no

specificity or detail as to the remedies Plaintiffs seek and fail

to substantively respond to Defendants' argument.

       The absence of a        causal relationship between the injuries

alleged and the alleged culture of bias and hostility, as well as

the    failure    to   identify a    single potential         remedy    that   would

redress Plaintiffs'        injuries,    leads the Court to conclude that




                                       - 36 -
Plaintiffs have             failed        to establish standing to challenge the

alleged cultures of bias and hostility.

     C.      Challenges to Ad Hoc Actions Against Certain Plaintiffs

     The     final          category        of    claims         that    Defendants     challenge

consists     of       claims           alleging     ad     hoc    actions     against       certain

Plaintiffs.           Defendants          argue      that        certain     claims     fail      for

jurisdictional reasons including untimeliness,                               lack of standing,

and mootness. Mot. at 43.

             1.        Alleged Failure to Consider Prior Officer Fitness
                       Reports

     Count        4    of    the       Consolidated        Complaint        alleges    that     many

aspects of chaplain selection board systems violate the First and

Fifth Amendments, as well as the Religious Freedom Restoration Act

("RFRA"),    42 U.S.C.             §    2000bb et seq.           Consol.     Compl.    ~~   73-103.

Section     D         of     Count 4         discusses             evidence       of    religious

discrimination             in chaplain promotions,                  including a        claim that

promotion board results show a distinct bias and hostility toward

Non-liturgical chaplains with prior military service. Id.                                   ~   102.

     Several          Plaintiffs          served in the military prior to being

commissioned as chaplains, and as a result, have fitness reports

that predate their tenure as chaplains. See, e.g., Addendum 1                                    ~   60

(claims of James Weibling).                      Plaintiffs'        allegation is that the

promotion       boards        failed         to     consider            fitness   reports        from

Plaintiffs' military service before they became chaplains. Consol.



                                                  - 37 -
Compl.    ~   102.    Defendants argue that Plaintiffs lack standing to

bring this claim because they neglect to allege an injury under

the Constitution or RFRA.

        The Complaint does not allege that Non-liturgical chaplains

were     treated     differently    than   other   chaplains    with    regard   to

consideration of prior fitness reports. Mot. at 44; Consol. Compl.

~   102. According to Plaintiffs' Opposition, 27 Plaintiffs did not

have prior fitness reports considered, which "lays out a disparate

impact claim for the Non-liturgical chaplains and provides the

basis     for    [Count   4's]     Establishment    and   Due   Process    claims

concerning the challenged selection board policies and results."

Opp'n at 55. Plaintiffs fail to identify which individuals' prior

fitness reports were not considered and what the resulting injury

was.

        Defendants argue that,        of the Plaintiffs who allege prior

commissioned service, only two             (Rush and Cason) allege any facts

that would suggest they were injured by a failure to consider their

prior fitness reports. Mot. at 45. Plaintiffs do not dispute that

no Plaintiffs other than Rush and Carson allege any supporting

facts, with the sole exception of Plaintiff Weibling. Opp'n at 55-

56.

        Plaintiff Carson alleges only that the Navy turned              ~her   prior

military service into a detriment and liability," which Defendants

argue is too conclusory to be credited as true.                  Mot.    at 45-46


                                       - 38 -
•.


     (citing Addendum A        ~     9).    In addition to being conclusory,            the

     allegation that her prior service was a                  "liability"      suggests- -

     contrary     to    Plaintiffs'         other   allegations--that        her   fitness

     reports were in fact considered.

          Similarly,         Plaintiff        Weibling     alleges    that     the    Navy

     considered        his   prior      service     a    liability   without       further

     elaboration. Addendum         A~      60. In their Opposition, Plaintiffs state

     that Weibling "was told his small number of CHC fitness reports

     was a reason for his non-selection," but provide no citation or

     support for this allegation. Opp'n at 56. The Court agrees that

     Carson and Weibling's claims are too vague and conclusory to find

     an injury-in-fact.

          Plaintiff Rush alleges that the Navy "counted his prior line

     officer service to place him before the chaplain promotion board,

     then disregarded his fitness reports as a line officer .

     Because the other chaplains had more reports as chaplains, he was

     non-competitive for promotion." Addendum A                ~   49. Unlike Weibling

     and Carson, Rush's allegation is detailed and supports Plaintiffs'

     claim that prior fitness               reports were not considered.           However,

     there is no information identifying the source of the information

     that Rush's prior fitness reports were disregarded.

          As evidence of disparate treatment,                Plaintiffs point to the

     1997 Memorandum for the Chief of Naval Personnel from Captain J.N.

     Stafford ("Stafford Report"), Dkt. No. 132-19. The Stafford Report


                                               - 39 -
examined the failure to promote Lieutenant Commander Aufderheide

(who is not a plaintiff) and concludes that the failure to promote

was a result of a discriminatory evaluation by the FY-97 and FY-98

Selection Boards.    Id. The Stafford Report includes a Performance

Assessment chart listing the total number of "B" and "C" grades

received by the selectees from both Selection Boards and Lieutenant

Commander Aufderheide.

        Two individuals on the Performance Asse.ssment chart have 30

"B"     grades--Liturgical   chaplains     H.    Griffith   and   Alan   Baker.

Plaintiffs allege, without any citation, that such a large number

of grades was not possible in Griffith and Baker's time with the

Chaplain Corps alone. Opp'n at 56.              Plaintiffs imply that prior

fitness reports for Baker and Griffith must have been considered

in order for them to have 30 Bs,         otherwise they would have had

less.

        Plaintiffs provide no evidence regarding how long Griffith

and Baker were with the Chaplain Corps and do not explain how they

reached the conclusion that 30 Bs were not possible based on their

tenure with the Chaplain Corps alone. While it is true that most

individuals listed on the Performance Assessment Chart have well

under 30 grades and that those individuals with 30 or more grades

are outliers, without more information or evidence,               it is purely

speculative to conclude that this is due to the inclusion of prior

fitness reports.


                                  - 40 -
     Even taking as true Rush's allegation that his prior fitness

reports were not considered,                    Plaintiffs still have not provided

sufficient evidence that the prior fitness reports of Catholic and

Liturgical chaplains were considered, and therefore have not shown

a disparate impact. Plaintiffs' conclusion that the prior fitness

reports of Griffith and Baker were considered is unsupported. Even

if they were considered, Plaintiffs' own pleadings that the prior

service of Carson and Weibling was detrimental to their promotion

prospects suggests that their prior service was in fact considered.

Finally,     Defendants           argue       that    Rush's       claim    is     outside     the

limitations period,             as he was considered for promotion in 1993,

well before the April 28, 2000 cutoff for Adair claims. Plaintiffs

did not respond to this argument and thus, have conceded it.

     For all the foregoing reasons, the Court finds that Plaintiffs

have failed to establish an injury-in-fact caused by disparate

consideration          of      prior      fitness        reports     and     therefore        lack

standing.    In addition,              the Court finds Plaintiff Rush's claim to

be time-barred.

             2.        Alleged Interference                with      Certain        Plaintiffs'
                       Ministries

     Counts        7     and      10     of     the   Consolidated          Complaint        have,

interspersed throughout                 them,     allegations       of     several    remaining

Plaintiffs        that      the        Navy     interfered     with        their     respective

ministries, in violation of the Establishment, Free Exercise, Free



                                                - 41 -
Speech, and Due Process clauses of the Constitution. Consol. Compl.

~~    150-52, 162, 174-76. Defendants argue that many of these claims

are time-barred and that         Plaintiffs lack standing because they

cannot show injury or redressability. Mot. at 47.

        The claims of Plaintiffs Belt and Wilder (Adair) and Plaintiff

Bailey (Gibson) are time-barred, Defendants argue, as they accrued

before their respective March 17, 1994, and April 28,                 2000, cut-

offs. Id. at 48. Plaintiffs do not argue otherwise and therefore

the    Court   dismisses   the   claims   of   these   three   plaintiffs    for

interference with their ministries.

        For the remaining Plaintiffs, Defendants argue that they have

shown no injury attributable to the alleged interference with their

respective ministries, or how the Court could remedy any injuries.

Mot. at 48. Defendants argue that the remaining Plaintiffs' claims

either do not allege an injury or are too conclusory to establish

standing. Mot. at 48-49.

        The Court agrees that Plaintiffs DeMarco and Gordy make no

allegation     of   interference   with    their    ministries,       Addendum   A

~~    10, 18, and that Plaintiff Dufour's statement that his "command

chaplain undermined [his] ministry and career," id.               ~   13, is too

conclusory to support standing. While Plaintiff Stewart says that

he was told he was "not liturgical enough," he does not state that

this interfered with his ministry. Id.          ~   52. In their Opposition,




                                    - 42 -
Plaintiffs do not identify any additional injuries or elaborate on

Plaintiffs' claims. See Opp'n 56-57.

        Plaintiffs have failed to identify any Plaintiff who claims

an injury as a result of interference with his or her ministry and

whose     claim   is    not      time-barred.             Accordingly,    Plaintiffs    have

failed to establish standing to bring this claim.

             3.     Alleged Interference with Prayer

        Count 9 of the Consolidated Complaint claims that the Navy

discriminates against Non-liturgical chaplains by interfering with

their free speech rights and interfering with their form of prayer.

Consol.    Compl.      ~~   165-71.   The Consolidated Complaint identifies

six Plaintiffs by name who were allegedly harmed by interference

with their prayers. The claims of two of these Plaintiffs, Johnston

and Thyrion,      have already been determined to be time-barred in

their entirety. Mot. at 50 n. 23.

     With respect           to the    four remaining Plaintiffs,                Defendants

argue that none of their "allegations of interference suggest the

injury-in-fact         or    potential       redress          necessary    to   bring    the

particular claims based on such allegations within the Court's

subject-matter jurisdiction." Mot. at 50. Plaintiffs Belt, Rush,

and Torralva fail to allege any interference whatsoever with their

prayer. Addendum A          ~~   4, 49, 54.

     Plaintiff DeMarco alleges that he was criticized for ending

his prayers "in Jesus name." Id.                  ~       10. When he continued to pray


                                         -   43       -
"in accordance with his beliefs and religious tradition . . . the

Liturgical command chaplain rated him in a way that made him non-

competitive for promotion." Id. In DeMarco's deposition testimony,

he stated that, after the fitness report rating him, but prior to

being   considered    for    promotion,     he   submitted     a     request   for

retirement that was approved. See Deposition of Gregory DeMarco,

Exhibit I, 116-18 [Dkt. No. 217-9]          ("DeMarco Dep."). The fact that

he retired prior to consideration of his promotion is evidence,

Defendants argue, that any criticism of his prayer could not have

affected his promotion or his career. Mot. at 51.

      Defendants'    argument overlooks the fact that the criticism

need not affect      his    promotion to be      injurious     to his     career.

Indeed, DeMarco states that because he thought the fitness reports

would prevent him from being promoted and that his career was

effectively over, he was motivated to retire. DeMarco Dep. at 118-

19.

      Plaintiff Stewart,      discussed above in relation to Count 10

(interference with his        ministry) ,    while     not   named    in Count   9

regarding interference with his prayer,               does allege that he was

reprimanded for praying "in Jesus' name" and that after concluding

a prayer with "I pray in the name of my Lord and my Savior," he

was relieved of his duties. Addendum A            ~    52. The allegations of

Plaintiffs DeMarco and Stewart are sufficient to show injury as a

result of interference with prayer.


                                   - 44 -
        Defendants     also      question        the   Court's        ability     to     redress

Plaintiffs'       injuries,      but provide no explanation or support for

that     argument.    See Mot.      at     50.     In turn,          Plaintiffs       failed to

respond to it in their Opposition. See Opp'n at 57-58. Given the

paucity of Defendants' argument, the Court is not willing to find

the argument conceded.

        The   Consolidated        Complaint        contains          several     examples      of

potential remedies for the alleged injuries Plaintiffs suffered as

a result of interference with their prayers: a Declaration by the

Court that the Navy discriminates against Plaintiffs' free speech;

an     injunction     requiring      the     Navy        to    establish        policies       and

procedures       protecting       chaplains'           free         speech;     and    specific

remedies to address damage to individual careers. Consol. Compl.

at 115. It is not readily apparent, nor have Defendants provided

any    reasons,      why   the    Court     would      find         these     remedies    to    be

inadequate or unfeasible.

        For the foregoing reasons,               the Court finds that Plaintiffs

have    sufficiently alleged injury-in-fact and redressability to

support standing.

       D.     Portions of Claims of Specific Plaintiffs

       Lastly,       Defendants     argue         that        the     claims     of    specific

Plaintiffs       should be partially or entirely dismissed as                              time-

barred or for failure to exhaust administrative remedies. Mot. at

51-21.


                                           - 45 -
              1.      Statute of Limitations

                      a.        Adair Plaintiff Rush

       Adair Plaintiff Rush's claims are based on non-selections by

selection boards convened in 1992 and 1993. Mot.                           at 53    (citing

Mot. Ex. J, Declaration of David Lanham,                       Feb. 25,    2015    ("Lanham

Deel.")   ~    18    [Dkt.      No.    217-10]).     Defendants argue that both of

these non-selections fall outside of the Adair limitations-period

cut-off   of       March 17,          1994.    Plaintiffs   counter that         Rush    "was

discharged on the basis of his failure of selection within the

[statute of limitations]." Opp'n at 60. Plaintiffs do not identify

when precisely Rush was discharged, making it difficult to verify

that    his    claim       is     within       the   statute    of    limitations.       The

Consolidated Complaint states that Rush was non-selected in 1994,

but it does not say when in 1994.                    Due to the fact that Plaintiffs

have not shown that Rush's claims are within the Adair statute of

limitations         period,       Rush's        non-selection        for   promotion       to

Lieutenant Commander claims are dismissed.

                      b.        Gibson Plaintiffs Deroy,    Garner,   Johnson,
                                Jones, Lancaster, Marsh, and Mitchell

       Defendants      argue          that    Plaintiffs'   challenges      to    selection

boards up to and including FY 2000 are time-barred because the

boards' decisions were issued prior to the Gibson limitations cut-

off of April 28, 2000. See Mot. at 55-59. The selection boards for

FY 2000 met and issued their decisions in 1999. The earliest non-

time-barred         selection boards            would   therefore     be   for     FY   2001.

                                               - 46 -
Plaintiffs did not respond to this argument and have therefore

conceded it.

        Plaintiff Demy was non-selected for promotion by the FY 2000

through 2009 Captain boards See Addendum                         A~    6; Lanham Deel.         ~    5.

His     challenge        to    the    FY    2000    selection         board     is    dismissed.

Plaintiff Garner was non-selected for promotion by the FY 2000

through 2003 Lieutenant Commander boards.                            See Addendum A        ~       16;

Lanham Deel.        ~    7. His challenge to the FY 2000 selection board is

dismissed. Plaintiff Johnson was non-selected for promotion by the

FY 2000 through 2005 Captain boards. See Addendum A                              ~    24; Lanham

Deel.    ~    9.    His       challenge     to     the   FY   2000     selection board              is

dismissed. Plaintiff Jones was non-selected for promotion by the

FY 2000 through 2007 Commander boards. See Addendum                             A~    26; Lanham

Deel.    ~    10.   His       challenge     to     the   FY   2000         selection board is

dismissed. Plaintiff Lancaster was non-selected for promotion by

the FY 1998 through 2002 Captain boards.                             See Addendum A        ~       32;

Lanham Deel.        ~    11. His challenges to the FY 1998-2000 selection

boards       are    dismissed.         Plaintiff         Marsh       was    non-selected           for

promotion      by       the    FY    1996   through       2004    Commander          boards.       See

Addendum     A~     37; Lanham Deel.         ~   13. His challenges to the FY 1996-

2000 selection boards are dismissed. Plaintiff Mitchell was non-

selected      for       promotion by the           FY 2000       through       2002    Commander

boards. See Addendum             A~    39; Lanham Deel.          ~    14. His challenges to

the FY 1996-2000 selection boards are dismissed.


                                             - 47 -
               2.     Exhaustion of Administrative Remedies

        Defendants argue that the Court lacks jurisdiction over the

non-selection for promotion claims of numerous Plaintiffs because

Plaintiffs         failed to exhaust their administrative remedies.                              As

discussed in Section I. B. , chaplains must be selected for promotion

in rank when the needs of the service require, and if they fail to

select two or more times, they may be subject to selective early

retirement. 10 U.S.C. §§ 611(a), 632. If a person is considered by

a selection board but is not selected for promotion, he or she may

challenge       the   decision of        the       selection board pursuant                   to an

administrative review scheme.                    10 U.S.C.       § 628.   The Secretary of

the Navy is authorized under                 §   628 to convene a special selection

board ("SSB") if the Secretary determines "that there was material

unfairness with respect to that person." 10 U.S.C.                           §   628(b) (1). If

the    Secretary         determines      an      SSB     is     warranted,       the    SSB    then

considers the record of the person "as that record, if corrected,

would    have       appeared     to    the       board        that   considered        him."    Id.

§   628 (b) (2).

        On December 28,          2001,       a   revised version of              §     628   became

effective. As revised, a person must exhaust his or her remedies

as set forth in           §   628(g)   and       (h)   before a court of the United

States may consider a claim "based to any extent on the failure of

a person to be selected for promotion by a promotion board." 10

u.s.c.    §   628 (h).


                                              - 48 -
       Defendants       argue       that    §     628's       exhaustion            requirement       is

jurisdictional, and that any challenge to a decision by a promotion

board made after December 28, 2001, must be dismissed for lack of

subject matter jurisdiction because Plaintiffs did not exhaust

their administrative remedies. Mot.                         at 52.      Indeed,        Judge Urbina

has already ruled as much in this very case. See Memorandum Opinion

on Motions to Alter or Amend and Motion for Partial Dismissal

("Partial Dismissal Mem.              Op.") ,         [Dkt.       No.   113]        ("a court lacks

jurisdiction       to     review decisions              by        the   promotion boards              and

special selection boards if a plaintiff fails to exhaust his or

her administrative remedies under [10 U.S.C.]                               §   1558 and     §    628").

The Sixth Circuit reached the same conclusion in Harkness v. United

States,     where       it    found        the        exhaustion         requirement             to    be

jurisdictional. 727 F.3d 465, 469-72 (6th Cir. 2013).

       Plaintiffs counter that Judge Urbina has                                 twice previously

rejected Defendants' arguments to dismiss their non-selection for

promotion       claims.      Plaintiffs          do    not        dispute       that   §   628(h)      is

jurisdictional,         but rather argue that their claims continue to

fall within the statutory exception, as previously determined in

this    case.     Opp'n       58-60        (citing          Memorandum           Opinion         Denying

Preliminary Injunction ("Prelim. Injunction Mero. Op.") at 8 [Dkt.

No.    108]).    "[U]nder       §    1558(g)          and     §    628(i),      a    court       retains

jurisdiction to review the actions by a selection or promotion

board so long as the claim seeks judicial review of the 'validity


                                            - 49 -
of any law, regulation, or policy relating to selection boards.'"

Partial Dismissal Mem. Op.               at 24   (quoting 10   u.s.c.        §§   1558 (g),

628(i)).

        In his first    decision addressing this              issue,    Judge Urbina

held that Plaintiffs' challenges to "the policies used by the Navy

to determine the composition and decision-making of the promotion

boards" fell within the        §   628 (i) exception, and therefore the Court

had jurisdiction to review the claims. Prelim. Injunction Mem. Op.

at 8.    In the second decision on this issue,                 Judge Urbina found

that Counts One,       Two,    and Three of the Gibson Amended Complaint

[6-cv-2102, Dkt. No. 13] challenged the validity of "policies used

by the Navy to determine the composition and guide the decision-

making" of selection boards,               and therefore the Court maintained

its     jurisdiction    over       the    claims   pursuant     to     the        statutory

exception. Partial Dismissal Mem. Op. at 25-26.

        Since the time of Judge Urbina's decisions, the case has been

reassigned to the undersigned Judge and Plaintiffs have filed their

Consolidated Complaint, which is now the operative complaint for

the three combined cases. While Judge Urbina's reasoning in the

above decisions is still the law of the case,                   it is not readily

apparent that the claims Defendants seek to have dismissed are the

same as those claims the Court previously found to be within the

statutory exception. Plaintiffs state that the promotion policies




                                          - 50 -
challenged    previously         are    the        same   ones      currently    being

challenged, see Opp'n at 59.

       Defendants' Motion lays out the specific factual allegations

of particular Plaintiffs in detail.                  Defendants then argue that

resolution    of     each      Plaintiff's          claims    does     not      require

consideration of selection board policies and therefore the Court

does not have jurisdiction over their claims. Mot. at 53-54. For

example, Plaintiff Looby claims his non-selection was attributable

to an unfounded rumor that he "had been injured on active duty,

was   ineligible     for    promotion        and    had   performance       problems,"

Addendum A   ~35.   Plaintiff Roman alleges that he was not selected

for   promotion     because      he    had    sued    the    Navy    over    religious

discrimination.     Id.    ~   4 7.   He also alleges that his              failure to

select was due to "the animosity of the CHC leadership against his

endorsing agency,      CFGC,     and the ability of one board member to

ruin a chaplain's career with no accountability." Id.

      While Defendants are correct that adjudication of Plaintiffs'

non-selection claims on these facts alone would not require the

Court to consider the validity of any selection board policies,

these facts are not the only non-selection allegations Plaintiffs

have made.   Plaintiffs have also alleged that several selection

board policies and systems are unconstitutional,                      and that these

policies are common to all Plaintiffs. See e.g.,                      Consol. Compl.

Count 4   (size, staffing, and voting system of selection boards).


                                        - 51 -
The fact that individual Plaintiffs have alleged additional facts

and     theories      for   their    non-selections      does      not   negate    their

challenges to the policies.

        Since       Plaintiffs'       non-selection          for   promotion      claims

challenge policies relating to selection boards and therefore fall

within the exception to the exhaustion of administrative remedies

requirement,        see 10 U.S.C.      §   628 (h),   (i),    Defendants' Motion to

Dismiss Plaintiffs' non-selection for promotion claims for failure

to exhaust and lack of jurisdiction shall be denied.

IV.     CONCLUSION

        For   the    foregoing      reasons,    Defendants'        Motion   to Dismiss

shall    be     granted     in part    and denied      in part.       An Order     shall

accompany this Memorandum Opinion.




March 16, 2016




Copies to: attorneys on record via ECF




                                           - 52 -